Title: To George Washington from Colonel Josias Carvil Hall, 18 May 1778
From: Hall, Josias Carvil
To: Washington, George


                    
                        Sir
                        Annapolis May 18th [1778]
                    
                    Agreeable to my Instructions I shall send off for Wilmington this Week about 300 Recruits. I have not yet been to Frederick Town or the Eastern Shore of Maryld where they have more collected. In most of the Counties I believe they will nearly raise their Quotas without the necessity of a Draught. But in a few Days the Term for recruiting expires when I shall be able to form a Judgement with more clearness by the Returns from the Different Counties. The others will then be classed for draughting to make up the Deficiencies when I expect many will produce their Substitu[t]es. So that upon the whole there will be so few Draughts necessary that I flatter myself the Law will take Effect with[out] opposition. I am with the greatest Respect Your Obedient Hble Serv.
                    
                        Jo: Carvil Hall
                    
                